         Case 1:19-cr-00010-DLH Document 207 Filed 06/05/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

United States of America,           )
                                    )     ORDER DENYING MOTION
             Plaintiff,             )     TO RECONSIDER ORDER OF
                                    )     DETENTION
      vs.                           )
                                    )
Todd Allen Bergeron,                )     Case No.: 1:19-cr-10
                                    )
             Defendant.             )
_____________________________________________________________________________

       Before the Court is Defendant’s Motion to Reconsider Order of Detention. (Doc. No.

197). Defendant is currently in custody pending sentencing. He was previously released on

conditions of supervision on June 3, 2019, which were amended on September 3, 2019. (Doc.

Nos. 61, 88). On April 8, 2020, a petition was filed alleging that Defendant violated his

conditions of release by testing positive for methamphetamine and submitting a dilute specimen.

(Doc. No. 172). After a hearing, he was ordered detained. (Doc. No. 179).

       Defendant now submits that his parents have returned to Rugby, North Dakota, providing

a housing option which was previously unavailable. He asks to be released to their residence and

expresses his agreement to home confinement and electronic monitoring. The United States

opposes his motion, citing the opposition of Pretrial Services and Defendant’s previous failure to

abide by conditions. (Doc. No. 198).

       Having carefully considered the arguments of the parties and the evidence, the Court is

not persuaded that Defendant’s proposed plan will mitigate the risks of flight or community

danger. Given Defendant’s relatively recent methamphetamine use, home confinement even with

electronic monitoring is insufficient to ensure his compliance with conditions, especially when

his proposed plan returns him to the community where his previous violations occurred.



                                                1
         Case 1:19-cr-00010-DLH Document 207 Filed 06/05/20 Page 2 of 2



       As such, this motion (Doc. No. 197) is DENIED. The Court observes, however, that an

alternative such as a residential reentry center or residential treatment facility may be a suitable

option for this defendant. As such, the Court ORDERS that he be placed on the waiting list for a

halfway house placement.

       IT IS SO ORDERED.

       Dated this 5th day of June, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter
                                                     United States Magistrate Judge




                                                 2
